341 S.W.3d 214 (2011)
Catherine EDMONDSON, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 72676.
Missouri Court of Appeals, Western District.
May 17, 2011.
Catherine Edmondson, Grandview, MO, Appellant Acting pro se.
Ninion S. Riley, Jefferson City, MO, for Respondent.
*215 Before MARK D. PFEIFFER, P.J., THOMAS H. NEWTON, and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Ms. Catherine Edmondson appeals the decision of the Labor and Industrial Relations Commission denying her application for unemployment benefits. The Commission determined that Ms. Edmondson was not eligible for benefits because she left work voluntarily without good cause attributable to her work or the employer.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).